UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-8165


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILLIAM LEE JONES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:02-cr-00019-1)


Submitted:     March 29, 2010                 Decided:   April 7, 2010


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Jones, Jr., Appellant Pro Se.        John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Lee Jones, Jr., appeals a district court order

denying his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)    (2006).       The    district          court   found      Jones     was    not

eligible for a reduction because he was found responsible for

more than 4.5 kilograms of crack cocaine.                       We affirm.       We find

the   district     court   did    not    abuse       its    discretion      in   denying

Jones’s motion for a sentence reduction.                        See United States v.

Stewart, 595 F.3d 197, 200 (4th Cir. 2010) (stating standard of

review).     A review of the sentencing transcript shows that the

sentencing court noted Jones was responsible for more than 5.1

kilograms of crack cocaine.             Accordingly, we affirm the district

court’s order      finding Jones was not eligible for a sentence

reduction.       See   United     States       v.    Jones,      No.   2:02-cr-00019-1

(S.D.   W. Va. Nov. 2, 2009) (citing                   United States Sentencing

Guidelines    §§    1B1.10,      2D1.1(c)(1)).             We    dispense   with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                           2